COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MICHAEL EBERLE,                                               No. 08-12-00354-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             112th District Court
                                                §
 KEVIN PINNEY,                                                of Pecos County, Texas
                                                §
                       Appellee.                                 (TC # DC-02-74)
                                                §


                                       JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal.        We further order that because Appellant is

indigent, no order regarding costs is made. We further order that this decision be certified below

for observance.

       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.